Citation Nr: 1825393	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served in the Tennessee Army National Guard and had a period of active duty for training in the Tennessee Army National Guard from March 1976 to June 1976 and a period of active duty service from June 1995 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The Board notes that the issues of service connection for right ear hearing loss and left ear hearing loss were consolidated into the issue of service connection for bilateral hearing loss. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO considered and denied the Veteran's claim for service connection for bilateral hearing loss.

2.  In April 2008, the Veteran was notified of the April 2008 rating decision and of his appellate rights, but he did not appeal the determination.  There was also no new and material evidence received within one year of that decision.

3.  The evidence received since the April 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  

4.  The Veteran's bilateral hearing loss is related to his military service.

5.  The Veteran's tinnitus is related to his military service.

6.  In a May 2010 rating decision, the RO denied the claim for service connection for hypertension.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of such notification. 

7.  The evidence received since the May 2010 rating decision, by itself, or in conjunction with previously considered evidence, is either cumulative or redundant of evidence previously of record or does not relate to an unestablished fact necessary to substantiate the underlying service connection claim for hypertension.




CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C. §7105 (2012); 38 C.F.R. §§3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received subsequent to the April 2008 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (a) (2017).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

4.  Tinnitus was incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The May 2010 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

6. The evidence received since the May 2010 rating decision is not new and material, and the claim for service connection for hypertension is not reopened.  
38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

I.   New and Material Evidence for Bilateral Hearing Loss 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. 
§ 7105; 38 C.F.R. § 20.1103.  In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (a) (2017); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

The RO previously considered and denied a claim for service connection for bilateral hearing loss in a January 2006 rating decision.  In that decision, the RO found that the evidence did not show that the Veteran's left ear hearing loss either occurred in or was caused or aggravated by active duty service.  The RO also found that the evidence of record did not show audiometric findings which met the criteria for defective hearing.

The Veteran was notified of the January 2006 rating decision and of his appellate rights in a letter sent to him the same month; however, he did not submit a notice of disagreement with the decision.  There was also no relevant evidence received within one year of the issuance of the decision.  Therefore, the January 2006 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2017).

In August 2007, the Veteran submitted a claim to reopen his previously denied claim for service connection for bilateral hearing loss.  In an April 2008 rating decision, the RO denied reopening the claim, finding that the evidence submitted was not material to the issue on appeal.  The Veteran was notified of the April 2008 rating decision and of his appellate rights in a letter sent to him the same month; however, he did not submit a notice of disagreement with the decision.  There was also no relevant evidence received within one year of the issuance of the decision.  Therefore, the April 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 
38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2017).

In March 2012, the Veteran submitted a statement indicating that he wanted to reopen his claim for service connection for bilateral hearing loss.  Since that time, the Veteran was provided a VA examination in March 2018 pertaining to his claim for bilateral hearing loss, which shows that he has hearing loss at a level that is considered to be a disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner conducting the examination also found that the Veteran's hearing loss is at least as likely as not due to military noise exposure.  This examination is new and material because it shows that the Veteran has current bilateral hearing loss which is due to his noise exposure in service.  

Based on the foregoing, the Board finds that the evidence submitted since the final April 2008 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 
38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).   Therefore, the claim for service connection for bilateral hearing loss is reopened.


II.  Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Veteran is not asserting, nor does the evidence show, that his claimed hearing loss and/or tinnitus resulted from engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (2012) are not applicable.

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.

The Veteran has contended that his hearing loss and tinnitus are a result of in-service exposure to loud noise.  More specifically, during the June 2017 hearing, he reported that he worked in the motor pool during service and was required to turn the generators up.  Although he indicated that ear plugs were provided, they did not help with blocking out sound.  He also reported that the noise from the generators caused ringing in his ears and that he reported both his symptoms of hearing loss and tinnitus to medics at that time.  He began to notice the ringing in his ears and his hearing loss right before he retired from National Guard service, which was around 1997.

The Veteran's service treatment records show no indication of any hearing loss disability noted on his December 1975 enlistment examination.  However, an April 1988 service audiogram reflects a speech threshold level of 40 decibels at 4000 Hertz, which meets the VA's standards for hearing impairment.  38 C.F.R. § 3.385.  In a November 1992 examination report, the service audiogram showed a worsening of left ear hearing with speech threshold levels of 50 decibels at 4000 Hertz, 45 decibels at 4000 Hertz, and 40 decibels at 6000 Hertz.  In his November 1992 report of medical history, the Veteran reported having had hearing loss since he was a child, but indicated that he did not seek medical attention.

In an August 2010 VA clinical record, the Veteran again reported that his hearing loss began in childhood and that it was documented at the time he enlisted in the military in 1975.  He reported that his hearing loss had progressed.  The examiner noted that the Veteran had noise exposure in service and that he may have sustained head trauma resulting from a motor vehicle accident in the early 1970s, prior to entering service.  Audiometric testing demonstrated bilateral sensorineural hearing loss of mild to moderate degree, which was slightly worse in the left ear.  The Veteran was provided hearing aids and encouraged to protect his hearing from further noise exposure.

A June 2012 VA examiner found that the Veteran had mild to moderate bilateral sensorineural hearing loss in the right ear and mild to moderately severe hearing loss in the right ear.  The examiner found that the Veteran's current hearing loss was not due to his noise exposure in service because there was no significant change in hearing sensitivity from March 1976 to June 1976.  The examiner noted that audiometric results from the 1980s and 1992 were not considered because the request for an opinion only mentioned whether hearing loss was related to noise exposure that occurred around 1978.  The examination also did not include any opinion regarding tinnitus and noted that there was no claim or current complaint of tinnitus.

A March 2018 VA the examiner found that the Veteran had sensorineural hearing loss in both ears.  Audiograms reflected speech threshold levels of 40 decibels or higher at 3000, 4000, and 6000 Hertz and speech discrimination scores of less than 94 percent with use of the Maryland CNC word list.  38 C.F.R. § 3.385.  The examiner concluded that bilateral hearing loss was at least as likely as not caused by or the result of military service.  The examiner explained that there were significant threshold shifts in the high frequency region when comparing the last available service audiogram from December 1994 to the next available audiogram, which was a VA audiogram from September 2010.  Based on the reported history of military noise exposure, the examiner found that the Veteran could certainly have been around noise loud enough to cause permanent changes in hearing, and thus hearing loss is at least as likely as not a result of military noise exposure.  The examiner also found that it was at least as likely as not that the Veteran's tinnitus was caused by or resulted from noise exposure.  The examiner explained that the etiology of tinnitus cannot be determined using current technologies and is typically inferred by patient history and a review of medical records.  Given the Veteran's reports of noise exposure in service and the onset of his tinnitus in 1976, the examiner found that there was no obvious reason for tinnitus beginning when it did other than the cited military noise exposure.

The Board finds that the Veteran's reports of military noise exposure to be competent and credible.  Moreover, as noted above, the Veteran has been shown to have hearing impairment as defined by VA under 38 C.F.R. § 3.385, which was most recently documented in the March 2018 examination.  He was also diagnosed as having tinnitus.  Thus, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus were caused by or the result of his military service.  

The March 2018 VA examination supports a finding that hearing loss and tinnitus resulted from noise exposure in service.   On other hand, the June 2012 VA examiner found that hearing loss did not result from service, but only referenced service audiograms from 1975 to 1976 and did not include any review of subsequent audiograms, including an audiogram from April 1988, which showed hearing impairment in the left ear.  Thus, this examination has less weight when compared to the March 2018 VA examination. 

In making this determination, the Board also notes that the Veteran reported that his hearing disability preexisted service and was noted on his entrance examination.   However, a review of that examination shows no record of any prior hearing loss or any hearing loss.  

Based on the foregoing, the Board finds that the weight of the evidence shows that the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  Accordingly, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


III.  New and Material Evidence for Hypertension Claim

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The RO previously considered and denied a claim for service connection for hypertension in a January 2006 rating decision.  In that decision, the RO found that the evidence did not show that the Veteran's hypertension either occurred in or was caused by service.  Specifically, the RO noted that the evidence did not show that the Veteran was diagnosed with hypertension during a period of active duty service.

The Veteran was notified of the January 2006 rating decision and of his appellate rights in a letter sent to him the same month; however, he did not submit a notice of disagreement with the decision.  There was also no relevant evidence received within one year of the issuance of the decision.  Therefore, the January 2006 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2017).

In December 2009, the Veteran submitted evidence in order to reopen his previously denied claim for service connection for hypertension.  This evidence consisted of a July 2009 letter from his private physician indicating that he was being treated for hypertension and a sworn statement dated in May 1994 from his service personnel record.  In the statement, the Veteran described an incident that occurred in May 1994 during which he began to feel chest pain and had to be hospitalized.  In a May 2010 rating decision, the RO denied reopening the claim, finding that the evidence submitted was not material to the issue on appeal.  The RO indicated that the evidence failed to show that hypertension occurred in or was related to military service and that it failed to show that hypertension manifested to a compensable degree within the one year period following separation from service.

The Veteran was notified of the May 2010 rating decision and of his appellate rights in a letter sent to him the same month; however, he did not submit a notice of disagreement with the decision.  There was also no relevant evidence received within one year of the issuance of the decision.  Therefore, the May 2010 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2017).

In March 2012, the Veteran submitted a statement indicating that he wanted to reopen his claim for service connection for hypertension.  Since then, a June 2010 VA clinical record was associated with the record t indicated that the Veteran was hospitalized at Baptist Hospital for elevated blood pressure during his service in the Tennessee National Guard.  The Veteran reported that he had been taking medication for hypertension since that time.  He also submitted a statement from his sister, L.W. (initials used to protect privacy), which indicated that she was not aware that he had hypertension until he was hospitalized at Baptist Hospital in Nashville, Tennessee.

There are private medical records from Baptist Hospital that are dated in May 1994, which were associated with the file after the Veteran submitted his claim to reopen.  Those records show that, while participating in training with the National Guard, the Veteran developed chest pain and had to be hospitalized.  The record noted that the Veteran had a history of hypertension and smoking and that he had an elevated blood pressure of 150/100 when he was admitted.  The Veteran was diagnosed with hypertension, however when questioned about his past medical history, he denied having had hypertension.

During the June 2017 hearing, the Veteran reported that, during weekend training with the National Guard in May 1994, he started to feel symptoms of having a heart attack, including vomiting, sweating, and dry skin.  He stated that he was hospitalized at Baptist Hospital and learned that he had hypertension.   He reported that, prior to entering the National Guard, he did not have any problem with high blood pressure.  He also confirmed that the incident occurred during a period of inactive duty for training (INACDUTRA).

Additional VA treatment records were also added to the record after the Veteran submitted his claim to reopen his previously denied claim for hypertension.

After reviewing the evidence of record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for hypertension.

The evidence received since the May 2010 rating decision consists of VA treatment records, a buddy statement, and testimony provided during the June 2017 hearing.  

With regard to the VA treatment record from June 2010, the May 1994 records from Baptist Hospital, the buddy statement from L.W., and the testimony provided during the hearing, the Board finds that this evidence is cumulative and redundant of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.  All of this evidence pertains to an incident which occurred in May 1994, when the Veteran experienced symptoms related to a heart attack and was diagnosed with hypertension.  This evidence is cumulative because the Veteran had described the incident in the sworn statement submitted in December 2009.  Furthermore, it does not show that the Veteran was diagnosed with hypertension during active service, but rather indicates that the incident occurred during a period of inactive duty for training (INACDUTRA). Any periods of INACDUTRA are not for consideration because service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods and not for disability resulting from diseases, such as hypertension.  38 U.S.C. § 101 (23), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101 (24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").

In his testimony during the hearing, the Veteran clearly indicated that he was hospitalized and diagnosed with hypertension during a period of INACDUTRA.  He also indicated that he had no history of hypertension prior to that incident.  Thus, the evidence submitted shows that the Veteran was diagnosed with hypertension during INACDUTRA, which therefore does not permit a grant of service connection.  

The Board further finds that the additional treatment records that have been added since the May 2010 rating decision are not new and material to the issue of service connection for hypertension.  Although those records were not a part of the record at the time of the May 2010 rating decision, they do not pertain to the Veteran's claim for hypertension.  

Significantly, the evidence missing at the time of the May 2010 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran had hypertension which manifested in active service or within one year thereafter or that is otherwise causally or etiologically related to his active service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the previously denied claim for service connection for hypertension.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

New and material evidence not having been submitted, the claim for service connection for hypertension is not reopened.


REMAND

During the June 2017 hearing, the Veteran reported that he had been hospitalized in May 1994 at Baptist Hospital for chest pain.  However, subsequent testing did not show any heart disorder.  He also reported that he was not being treated for any heart disorder.  

Since the hearing, additional VA treatment records have been associated with the file.  In this regard, a November 2017 clinical record shows that the Veteran sought emergency care for chest pain.   Although testing did now show ischemia, the Veteran did have left ventricular ejection fraction of 46 percent with mild biaterial dilatation and moderate biventricular hypertrophy.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any heart disorder the Veteran may have.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current heart  disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should specifically consider the November 2017 VA clinical record that documents the Veteran's treatment for chest pain.  Specifically, the examiner should address the finding that the Veteran's left ventricular systolic function was mildly impaired with left ventricular ejection fraction of 46 percent.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


